Court of Appeals, State of Michigan

                                           ORDER
                                                                       Christopher M. Murray
 Renald Powell v Farm Bureau Insurance Company                           Presiding Judge

 Docket No.   344004                                                   Amy Ronayne Krause

 LC No.       17-006742-CK                                             Jonathan Tukel
                                                                         Judges


              The motion for reconsideration is GRANTED, and this Court's opinion issued May 14,
2020 is hereby VACATED. A new opinion is attached to this order.




                                                     _______________________________
                                                      Presiding Judge




                                July 2, 2020